Title: Aug. 28th. Thursday.
From: Adams, John Quincy
To: 


       The Journal de Paris of this day, says a great deal about the flying globe. It speaks of it as follows.
       
        “L’experience ingenieuse que M. M. de Montgolfier ont fait à Annonay interesse assés pour qu’on ne soit pas surpris de l’empressement qu’on a mis à la repeter. A peine la souscription qui devoit en faciliter les moyens fut elle ouverte par M. Faujas de Saint Fond et deux ou trois de ses amis, que le Public s’empressa de la remplir. Des Princes, des Ministres, les Academies, les Gens de Lettres, les Artistes envoyerent leur souscription; et l’ardeur generale prouva que si l’on présentait plus souvent aux Francois des experiences utiles ou brillantes, on leur trouverait le zele qu’on vante chéz leurs rivaux.”
        “M. Faujas fut chargé par l’assemblée des premiers Souscripteurs de diriger l’operation. On doit rendre justice à l’activité, à l’intelligence, à la chaleur qu’il mit a repondre à leur confiance. Il imagina d’employer le taffetas enduit de gomme elastique et l’air inflammable. Le gaz et l’enveloppe dont s’etoient servi M. M. de Montgolfier n’etant pas connus, Mr. Faujas instruit que M. M. Robert, jeunes Mecaniciens du premier merite, possedaient le secret de dissoudre la gomme elastique, eut recours à leur talent, à leurs lumieres. Mr. Charles voulut bien se preter et contribuer aux diverses experiences qu’on fit chéz lui.
        Jusqu’alors on n’avoit observé l’air inflammable que dans les pistolets de Volta, dans des bouteilles de gomme elastique, dans des bulles de savon; il etait à craindre qu’un grand volume de matiere aussi subtile ne donnat des resultats dangereux. Il parut prudent de n’assembler le Public qu’aprés quelques essais: ils furent faits, et tranquiliserent.
        Le vingt trois, la machine s’eleva jusqu’au dessus des toits. L’affluence du peuple indiqua quelle serait sa curiosité le jour de l’experience. On craignit que les barrieres du terrain de M. M. Perrier ne fussent trop foibles: cette sage consideration fit preferer le Champ de Mars. La nuit du 25 au 26. M. M. Robert et Mr. Charles ont poussé le zele jusqu’à se charger de porter et de veiller eux mêmes la machine.
        L’operation indiquée a eu lieu hier a cinq heures précises. Une mêche allumée a donné le signal, et deux coups de canon ont annoncé au Public le moment de l’experience; Ils avoient aussi pour object d’avertir les Observateurs, placés a differentes stations. Aussitôt aprés le signal, le Globe s’est élevé, et au bout de quelques minutes il a disparu. Deux autres coups de canon ont annoncé ce dernier moment, Le nuage qui eclipsait le Globe s’est dissipé, on la vu de nouveau. Son petit volume apparent a fait juger qu’il etait à une hauteur considerable, et la circonstance du mauvais tems en aura sans doute rendu l’appreciation difficile. Des applaudissemens réitérés on êtê de nouvelles preuves de l’interet du Public. On prie les personnes qui trouveront cette machine d’en donner avis au Bureau de ce Journal et d’en constater l’etat autant qu’il sera possible.
        Toute la gloire de cette decouverte appartient à M. M. de Montgolfier; cette experience n’a été faite, que pour la constater. Les Souscripteurs se croiront trop heureux si leur exemple excite a servir les Sciences et les Arts, en facilitant des épreuves trop couteuses pour être faites par de simple particuliers.
        Des esprits paresseux fatiguent de cette question: A quoi tout cela mene ’t’il? On prendra la liberté d’ajouter à ce qu’on leur a deja repondu, que le Sage ne presente les calculs de son imagination qu’aprés les avoir appuyés d’experiences qu’on n’a eu ni le tems ni la facilité de faire à l’aide du Globe aérostratique.”
       
       The following verses were also in the Journal de Paris of this day.
       Sur le Globe Ascendant.
      